           Case 1:20-cv-02285-ALC Document 19 Filed 07/20/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


MAX A. RADY,                                       Civil Action No.: 1:20-cv-02285-ALC
                          Plaintiff,
                                                   DEFENDANT BOSTON CONSULTING
               v.
                                                   GROUP INC.’S RULE 7.1 CORPORATE
BOSTON CONSULTING GROUP, LLC and                   DISCLOSURE STATEMENT
De BEERS UK LIMITED

                          Defendants.



       The Boston Consulting Group LLP (“BCG LLP”), successor to The Boston Consulting

Group LLC, and The Boston Consulting Group, Inc. (“BCG”), by and through its undersigned

counsel, hereby makes the following disclosures pursuant to Rule 7.1 of the Federal Rules of

Civil Procedure:

       BCG LLP is not a publicly owned company, and no publicly held corporation owns 10%

or more of its stock.

       BCG is not a publicly-owned company, and no publicly held corporation owns 10% or

more of its stock. BCG is wholly-owned by its 1,300+ member partnership, BCG LLP. 100%

of the voting shares in BCG are owned by BCG LLP.

       .




ny-1960032
         Case 1:20-cv-02285-ALC Document 19 Filed 07/20/20 Page 2 of 3




Dated: July 20, 2020                 By: __/s/ Kyle Mooney_____________
       New York, NY                      Kyle W.K. Mooney
                                         Morrison & Foerster LLP
                                         250 West 55th Street
                                         New York, NY, 10019
                                         Telephone: 212-468-8000
                                         Facsimile: 212-468-7900
                                         Email: KMooney@mofo.com

                                     Attorneys for Boston Consulting Group, Inc.




                                        2
ny-1960032
         Case 1:20-cv-02285-ALC Document 19 Filed 07/20/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of July, 2020, I served the foregoing electronically

via ECF to all counsel of record:

                                            /s/ Draft
                                            Kyle W.K. Mooney
                                            Morrison & Foerster LLP
                                            250 West 55th Street
                                            New York, NY, 10019
                                            Telephone: 212-468-8000
                                            Facsimile: 212-468-7900
                                            Email: KMooney@mofo.com
                                            Attorneys for Boston Consulting Group Inc.




                                                 1
ny-1960032
